Drawings
The drawings are objected to under:
37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pins 14 (claim 1, the pins make the non-rotatable coupling between the first and second rotary members), and bearing (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
37 CFR 1.84(h)(3) because the planes, on which the sectional views in Figs. 1, 3 and 4 have been taken, have not been indicated by lines in the view (see Fig. 2) from which the sections have been cut. Note, the lines must be numbered and referred to in the brief description of the drawings. See MPEP § 608.01(f).  (Note, this objection could be overcome by including reference characters 14 & 76 in Fig. 2.)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Specification
The specification is objected because at paragraph 0081, both instances of “Fig. 1” should be changed to “Fig. 3”.

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mokeddem, US 5,829,319.  Mokeddem discloses a dynamic damper device (10) comprising: 
First and second rotary members (24, 26) disposed in axial alignment, the first and second rotary members coupled to be non-rotatable relative to each other; 
a third rotary member (32) disposed to be rotatable together with and relative to the first and second rotary members; and 
a magnetic damper mechanism (41, 54, 80, 86) configured to magnetically couple the first and second rotary members and the third rotary member, the magnetic damper mechanism configured to generate a resilient force when a relative displacement is produced between the first and second rotary members and the third rotary member in a rotational direction, the resilient force serving to reduce the relative displacement (see the summary of the invention).

Claims 1, 2 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericsom, US 2,320,721.  Ericsom discloses a dynamic damper device comprising: 
first and second rotary members (44, 44, see Fig. 2) disposed in axial alignment, the first and second rotary members coupled to be non-rotatable relative to each other; 
a third rotary member (30) disposed to be rotatable together with and relative to the first and second rotary members (page 1, col. 2, lines 18-23 and page 2, col. 2, lines 56-61); and 
a magnetic damper mechanism (3, 4) configured to magnetically couple the first and second rotary members and the third rotary member, the magnetic damper mechanism configured to generate a resilient force (see “magneto-motive force” at page 2, col. 2, line 52) when a relative displacement (“mutual angular deviation” at page 2, col. 2, line 42) is produced between the first and second rotary members and the third rotary member in a rotational direction, the resilient force serving to reduce the relative displacement (see “maximum of damping” at page 3, col. 1, line 1),
wherein the magnetic damper mechanism includes 
a plurality of first magnets (43) provided in the first rotary member, 
a plurality of second magnets (43) provided in the second rotary member, and 
a plurality of third magnets (34) provided in the third rotary member, the plurality of third magnets disposed in opposition (see Figs. 1 & 3) to the plurality of first magnets and the plurality of second magnets.

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pullen, Murata and Matsuoka each disclose a damper device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/Greg Binda/Primary Examiner, Art Unit 3679